Execution Copy

DEAN J. DOUGLAS

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of October 4, 2005, by
and between LCC International, Inc., a Delaware corporation (the “Company”), and
Dean J. Douglas (the “Executive”).

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer, and the Executive desires to accept such employment, on the
terms set forth below.

Accordingly, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the date the
Executive commences providing services to the Company (the “Service Commencement
Date”) and ending on December 31, 2007, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 below (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).
The Term shall be subject to automatic two-year renewals unless either party
notifies the other, in accordance with Section 10.4, of non-renewal at least
90 days prior to the end of the initial Term or any subsequent Term. For the
purposes of this Agreement, including but not limited to Section 5 below,
non-renewal of this Agreement by the Company or the Executive is deemed
termination by the Company or the Executive, respectively. This Agreement shall
automatically terminate and be of no effect if the Executive does not commence
providing services to the Company within 90 days of the date hereof.

2. Duties. The Executive, in his capacity as President and Chief Executive
Officer, shall faithfully perform for the Company the duties of said office and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the board of
directors or similar governing body of the Company (the “Board”) (including the
performance of services for, and serving on the Board of Directors of, any
subsidiary or affiliate of the Company without any additional compensation). The
Executive will be based at the Company’s headquarters, presently located in
McLean, Virginia. The Executive shall devote substantially all of the
Executive’s business time and effort to the performance of the Executive’s
duties hereunder, provided, however, that so long as such services or activities
do not materially and adversely interfere with the Executive’s duties for the
Company, with the approval of the Board (which approval will not be unreasonably
withheld) the Executive (i) may serve in any capacity with any civic,
educational, or charitable organization and (ii) may serve on other companies’
boards of directors or advisory boards provided such companies are not
competitors of the Company. The Executive’s service on the board of directors or
advisory boards of the companies listed on Exhibit A attached hereto has been
approved by the Board. Any compensation received by the Executive for such
services or activities shall not reduce the amounts of payments that the
Executive is entitled to receive under this Agreement.

The Board may delegate its authority to take any action under this Agreement to
the Compensation Committee of the Board (the “Compensation Committee”).

The Executive shall also serve as a member of the Board beginning on the Service
Commencement Date and for so long as the Executive is employed by the Company
unless earlier not reelected or removed by the stockholders of the Company. Upon
termination of the Executive’s employment, the Executive shall immediately
tender his resignation from the Board and any committees thereof on which he is
serving at the time of such termination.

3. Compensation.

3.1 Salary. The Company shall pay the Executive during the Term a base salary at
the rate of $375,000 per annum (the “Annual Salary”), payable semi-monthly and
subject to regular deductions and withholdings as required by law. The Annual
Salary may be increased annually by an amount as may be approved by the Board or
the Compensation Committee, and, upon such increase, the increased amount shall
thereafter be deemed to be the Annual Salary for purposes of this Agreement.

3.2 Bonus. Commencing with the calendar year 2006, the Executive will be
entitled to such bonuses as may be authorized by the Board (the “Annual Bonus”).
The Executive’s target bonus amount will be 100% of the Annual Salary then in
effect for each applicable year. The Executive’s actual Annual Bonus, if any,
may be below, at, or above target based upon the achievement of individual and
objective Company annual performance criteria established by the Compensation
Committee. With respect to calendar year 2005, the Executive shall be entitled
to an aggregate bonus of $175,000, of which $75,000 shall be paid on the Service
Commencement Date (the “First 2005 Bonus Installment”) and $100,000 shall be
paid at such time as the Company normally pays annual bonuses to its executives
(the “Second 2005 Bonus Installment”).

3.3 Equity-Based Awards. Effective as of the date hereof, the Company has
granted the Executive certain restricted stock units and options to purchase the
Company’s Class A common stock, par value $.01 per share (the “Class A Stock”),
pursuant to agreements dated the date hereof between the Company and the
Executive (the “2005 Equity Incentive Agreements”). The Executive may from time
to time be awarded such additional restricted stock units, additional share
options or other equity-based awards as the Board or the Compensation Committee
determines to be appropriate.

3.4 Benefits – In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, pension and profit sharing plans and similar benefits that may
be available to other senior executives of the Company generally, on the same
terms as may be applicable to such other executives, in each case to the extent
that the Executive is eligible under the terms of such plans or programs. except
to the extent that this Agreement provides the Executive with more valuable
benefits than the Company’s standard benefits and policies. Effective as of the
Service Commencement Date, the Company and the Executive will enter into the
Company’s Indemnity Agreement attached as Exhibit B to this Agreement (the
“Indemnity Agreement”). During the Term, the Company shall maintain customary
liability insurance for directors and officers and list the Executive as a
covered officer.

3.5 Vacation. During the Term, the Executive shall be entitled to vacation of
four (4) weeks per year.

3.6 Relocation Expenses. The Company shall reimburse the Executive for
reasonable moving expenses, including costs of packing, transporting and storing
personal property and temporary housing costs, and reasonable closing costs,
including brokerage and mortgage fees, associated with the sale of one primary
residence and the purchase of one primary residence (“Relocation Expenses”),
provided that the Executive submits such expenses in accordance with applicable
Company policies, provided further that the Company’s obligations hereunder
shall not exceed $125,000.

3.7 Other Expenses. The Company shall pay or reimburse the Executive for all
ordinary and reasonable out-of-pocket expenses actually incurred (and, in the
case of reimbursement, paid) by the Executive during the Term in the performance
of the Executive’s services under this Agreement, provided that the Executive
submits such expenses in accordance with the policies applicable to senior
executives of the Company generally.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the obligations of the Company to or with respect to the Executive shall
terminate in their entirety except as otherwise provided under this Section 4.
Upon the Disability (as defined below in this Section 4) of the Executive, the
Company shall have the right, to the extent permitted by law, to terminate the
employment of the Executive upon notice in writing to the Executive and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement; provided, that, the Company will have no right to
terminate the Executive’s employment if, in the opinion of a qualified physician
reasonably acceptable to the Company, it is reasonably certain that the
Executive will be able to resume the Executive’s duties on a regular full-time
basis within 90 days of the date the Executive receives notice of such
termination. For purposes of this Section 4, “Disability” shall have the meaning
assigned to it in the Company’s long-term disability plan, provided, that in the
event the Executive is not covered by the Company’s long-term disability plan,
“Disability” shall mean the Executive is unable to perform each of the essential
duties of his position by reason of a medically determinable physical or mental
impairment which is potentially permanent in character or which can be expected
to last for a continuous period of not less than 12 months.

Upon death of the Executive or upon termination of the Executive’s employment by
virtue of Disability (i) the Executive (or the Executive’s estate or
beneficiaries, in the case of the death of the Executive) shall have no right to
receive any compensation or benefit under this Agreement on and after the
Effective Date of the Termination (as defined below in this Section 4) other
than Annual Salary earned and unpaid under this Agreement prior to the Effective
Date of the Termination, any bonus for the prior year not yet paid, and other
benefits, including payment for accrued but unused vacation, earned and unpaid
under this Agreement prior to the Effective Date of the Termination (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination) and the right to exercise any options
vested as of the Effective Date of the Termination for a period of one year
after the Effective Date of Termination and (ii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and there shall be no
further rights with respect to the Executive hereunder (except as provided in
Section 10.13). For purposes of this Section 4, the “Effective Date of the
Termination” shall mean the date of death or the date on which a written notice
of termination by virtue of Disability is given by the Company or any later date
set forth in such notice of termination.

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute the full amount of payment
obligations of the Company for termination of the Executive’s employment during
the Term pursuant to this Section 4.

5. Other Terminations of Employment.

5.1 Termination for Cause; Termination of Employment by the Executive Without
Good Reason.

          (a)   For purposes of this Agreement, “Cause” shall mean:

 
       
 
  (i)
(ii)   the Executive’s commission of any felony;
the Executive’s commission of an act of fraud or theft;

(iii) the continuing failure or habitual neglect by the Executive to perform the
Executive’s duties hereunder;

(iv) any material violation of a material, published Company policy, including
without limitation, the Company’s Corporate Standards of Conduct;

(v) any material violation by the Executive of the Executive’s covenants
contained in Section 6, 7 or 8 below; or

(vi) the Executive’s material and willful breach of this Agreement.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Cause under clause (iii), (iv), (v) (only
with respect to Section 8 of this Agreement) or (vi) above, the Executive shall
have 30 days from the date written notice is given by the Company of such event
or condition to cure such event or condition and, if the Executive does so, such
event or condition shall not constitute Cause hereunder.

(b) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) a material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its subsidiaries, or the removal of the Executive from such
position, authority, duties and responsibilities;

(ii) a reduction in Annual Salary of the Executive except in connection with a
reduction in compensation generally applicable to senior management employees of
the Company;

(iii) a requirement by the Company that the Executive’s work location be moved
more than 50 miles from the Company’s principal place of business in McLean, VA;

(iv) the Company’s material and willful breach of this Agreement; or

(v) the failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 10.8 (a) below.

For purposes of clause (i) above, the Executive’s position, authority, duties
and responsibilities are deemed to be significantly reduced if (a) the Executive
ceases to be the President and Chief Executive Officer of the Company or,
following a Change in Control, is not employed as President and Chief Executive
Officer of the acquiring company or (b) is not reelected or is removed from the
Board of the Company or, following a Change in Control, is not elected to the
board of directors of the acquiring company.

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason and the Company has the
ability to cure such event or condition, the Company shall have 30 days from the
date on which the Executive gives the written notice thereof to cure such event
or condition and, if the Company does so, such event or condition shall not
constitute Good Reason hereunder. Further, an event or condition shall cease to
constitute Good Reason one (1) year after the event or condition first occurs.

(c) The Company may terminate the Executive’s employment for Cause and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. If the Company terminates the Executive for Cause,
(i) the Executive shall have no right to receive any compensation or benefit
under this Agreement on and after the Effective Date of the Termination (as
defined below in this Section 5.1(c)) other than Annual Salary and other
benefits, including payment for accrued but unused vacation (but excluding any
bonuses), earned and unpaid under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination), (ii) the
provisions of Section 5.3 shall apply and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 10.13). For
purposes of this Section 5.1(c), the “Effective Date of the Termination” shall
mean the date on which a written notice of termination is given by the Company
or any later date set forth in such notice of termination.

(d) The Executive may terminate his employment without Good Reason. If the
Executive terminates the Executive’s employment with the Company without Good
Reason: (i) the Executive shall have no right to receive any compensation or
benefit under this Agreement on and after the Effective Date of the Termination
(as defined below in this Section 5.1(d)) other than Annual Salary and other
benefits, including payment for accrued but unused vacation (but excluding any
bonuses), earned and unpaid under this Agreement prior to the Effective Date of
the Termination (and reimbursement under this Agreement for expenses incurred
but not paid prior to the Effective Date of the Termination), (ii) the
provisions of Section 5.3 shall apply and (iii) this Agreement shall otherwise
terminate upon the Effective Date of the Termination and the Executive shall
have no further rights hereunder (except as provided in Section 10.13). For
purposes of this Section 5.1(d), the “Effective Date of the Termination” shall
mean the date on which a written notice of termination is given by the Executive
or any later date set forth in such notice of termination.

(e) In the event the Executive elects at any time not to renew this Agreement
pursuant to Section 1 above or the Company elects not to renew this Agreement
pursuant to Section 1 above after the Executive reaches age 66, (i) the
Executive shall have no right to receive any compensation or benefit under this
Agreement on and after the Effective Date of the Termination (as defined below
in this Section 5.1(e)) other than Annual Salary earned and unpaid under this
Agreement prior to the Effective Date of the Termination, any bonus for any
prior years not yet paid, any bonus earned with respect to the calendar year in
which the Effective Date of Termination occurred, and other benefits, including
payment for accrued but unused vacation, earned and unpaid under this Agreement
prior to the Effective Date of the Termination (and reimbursement under this
Agreement for expenses incurred but not paid prior to the Effective Date of the
Termination) and (ii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and the Executive shall have no further rights
hereunder (except as provided in Section 10.13). For purposes of this Section
5.1(e), the “Effective Date of the Termination” shall mean the last day of the
calendar year during which the Executive or the Company, as applicable, gave
notice under Section 1.

5.2 Termination Without Cause; Non-Renewal by the Company Prior to Age 66;
Termination for Good Reason. The Company may terminate the Executive’s
employment at any time without Cause, for any reason or no reason, and the
Executive may terminate the Executive’s employment with the Company for Good
Reason. If the Company or the Executive terminates the Executive’s employment
and such termination is not described in Section 4 above or Section 5.1 above or
if the Company provides a notice of non-renewal of this Agreement prior to the
Executive’s 66th birthday, (i) the Executive shall have no right to receive any
compensation or benefit hereunder on and after the Effective Date of the
Termination (as defined below in this Section 5.2) other than Annual Salary
earned and unpaid under this Agreement prior to the Effective Date of the
Termination, any bonus for the prior year not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and unpaid under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination), (ii) the Executive shall receive a cash payment equal
to the Severance Payment (as defined below in this Section 5.2) payable no later
than 30 days after the Effective Date of the Termination, (iii) if the Executive
elects COBRA coverage, the Company shall continue to pay the difference between
an amount equal to the Executive’s share of pre-termination group health plan
costs and the cost of COBRA coverage for a period of 12 months following the
termination of the Executive’s employment and (iv) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 10.13).
The “Severance Payment” means 1 1/2 times the sum of: (i) the Executive’s Annual
Salary in effect on the day of termination and (ii) the Executive’s target bonus
for the calendar year in which the Effective Date of Termination occurs, or if
no target bonus for such calendar year has been set on or prior to the Effective
Date of Termination, the target bonus for the prior year, provided that, if the
Effective Date of Termination occurs within 3 months prior to, or 18 months
following, the occurrence of a Change in Control (as defined below in this
Section 5.2), the Severance Payment means 2 times the aforesaid sum. For
purposes of this Section 5.2, (i) the “Effective Date of the Termination” shall
mean the date of termination specified in the Company’s or the Executive’s
written notice of termination, as applicable, and (ii) a “Change in Control”
shall be deemed to occur upon the consummation of (x) the sale of all or
substantially all of the assets of the Company to another person, (y) a merger,
consolidation or reorganization of the Company with one or more other persons
where the Company is not the surviving person unless all or substantially all of
the persons who were the beneficial owners, respectively, of the combined voting
power of all classes of stock of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of all class of stock of the person resulting from such
transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such transaction or
(z) a merger, acquisition or other transaction in which the Company is the
surviving corporation that results in any person (other than persons who are
holders of 5% or more of the stock of the Company at the time the transaction is
approved by the shareholders and other than any affiliate) acquiring beneficial
ownership of more than 50% of the combined voting power of all classes of stock
of the Company, excluding any change in voting control arising as a result of
the conversion of Class B common stock, par value $.01 per share, of the
Company, to Class A Common Stock or any distribution by RF Investors, L.L.C. to
any of its direct or indirect owners, investors or their respective affiliates
(within the meaning of Rule 405 of Regulation C under the Securities Act of
1933, as amended).

5.3 Executive Reimbursement Obligations. In the event that the Executive’s
employment is terminated by the Executive other than for Good Reason or by the
Company for Cause, the Executive shall reimburse the Company (i) an amount equal
to 100% of the aggregate amount of the Relocation Expenses and the Second 2005
Bonus Installment paid by the Company (and to the extent the Company has not yet
paid all or any portion of the Relocation Expenses or the Second 2005 Bonus
Installment it is obligated to pay, the Company shall be released from its
obligation to pay such unpaid amount), in the event such termination of
employment occurs on or prior to the six month anniversary of the Service
Commencement Date or (ii) an amount equal to 50% of the aggregate amount of the
Relocation Expenses and the Second 2005 Bonus Installment paid by the Company
(and, to the extent that the Company has not yet paid all or any portion of an
amount equal to 50% of the aggregate amount of the Relocation Expenses or the
Second 2005 Bonus Installment it is obligated to pay, the Company shall be
released from its obligation to pay such unpaid amount), in the event such
termination of employment occurs between the day following the six month
anniversary of the Service Commencement Date and the first anniversary of the
Service Commencement Date. Any payments due from the Executive hereunder shall
be payable no later than 30 days from the termination of the Executive’s
employment. In addition, the Company shall be entitled in its sole discretion to
offset any amounts owed by the Executive hereunder against any amounts owed by
the Company to the Executive.

5.4 Nature of Payments. For the avoidance of doubt, the Executive acknowledges
and agrees that the Company’s payment obligations set forth in this Section 5
constitute the full amount of payment obligations of the Company for termination
of the Executive’s employment during the Term pursuant to this Section 5.

6. Noncompetition and Nonsolicitation.

6.1 Noncompetition. The Executive agrees with the Company that, during the Term
of this Agreement and for one year thereafter (the “Restriction Period”), the
Executive will not , directly or indirectly (whether as an officer, director,
employee, consultant, agent, advisor, stockholder, partner, joint venturer,
proprietor or otherwise): (i) engage in any Competing Activity (as defined below
in this Section 6.1), (ii) solicit or hire for employment by any person that
engages in any Competing Activity, or induce the termination of employment of,
any employee or other personnel who is or was providing services to the Company
or any of its subsidiaries at the time of, or within the six month period prior
to the date of, such solicitation, hiring or inducement or (iii) take any action
intended to cause any vendor, customer or business associate of the Company or
any of its subsidiaries to terminate, sever, reduce or otherwise adversely alter
its relationship with the Company or any of its subsidiaries, provided, however,
nothing in this Agreement shall prohibit the Executive from serving as an
executive, employee, consultant, agent or representative for a person which,
directly or indirectly, engages in a Competing Activity in any jurisdictions so
long as the Executive has no direct or indirect involvement with or
responsibility for any subsidiary, division, business unit or business line that
is engaged in the Competing Activity. For purposes of this Section 6, “Competing
Activity” means the business of providing (i) wireless network technical
consulting services, (ii) design or wireless network planning services
(including, without limitation, radio frequency, fixed wireless, wireless IP and
core network design, optimization and engineering services), (iii) wireless
network deployment services (including, without limitation, program management,
site acquisition, zoning, permitting, construction management and logistics
services), (iv) wireless network post-deployment services (including, without
limitation, optimization, technical planning and expansion services, but
excluding tower leasing or tower management services), and (v) wireless network
operations and maintenance services, in each case either on a turn-key basis or
as a contractor for a client that outsources some or all of the forgoing
functions, and any other activity in which the Company or any of its
subsidiaries (or any of their successors) is engaged, whether through organic
business expansion or acquisitions, at the time of the termination of the
Executive’s employment.

6.2 Reasonable and Necessary Restrictions. The Executive acknowledges that the
restrictions, prohibitions and other provisions hereof, including, without
limitation the Restriction Period, are reasonable, fair and equitable in terms
of duration, scope and geographic area, are necessary to protect the legitimate
business interests of the Company and are a material inducement to the Company
to enter into this Agreement.

6.3 Forfeiture of Severance Payments. In the event the Executive breaches any
provision of Section 6.1 above, in addition to any other remedies that the
Company may have at law or in equity, the Executive shall promptly reimburse the
Company for any Severance Payments received from, or payable by, the Company. In
addition, the Company shall be entitled in its sole discretion to offset all or
any portion of the amount of any unpaid reimbursements against any amount owed
by the Company to the Executive.

6.4 Certain Permitted Activities. Notwithstanding anything in this Section 6 to
the contrary, the Executive may (i) own, directly or indirectly, solely as a
passive investment, securities of any person traded on any national exchange or
automated quotation system if the Executive is not a controlling person of, or a
member of a group which controls, such person, and does not, directly or
indirectly, “beneficially own” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, without regard to the 60 day period referred
to in Rule 13d-3(d)(1)(i)) 1.0% or more of any class of securities of such
person and (ii) serve as a member of the board of directors or board of advisors
of certain companies as approved by the Board pursuant to Section 2 above,
either during, or following the termination of, the Executive’s employment with
the Company.

7. Nondisclosure and Confidentiality.

7.1 Definition of Confidential Information. For purposes of this Agreement, the
term "Confidential Information” shall mean all information or materials of a
confidential or proprietary nature which the Executive receives during the
course of his employment with the Company or through the use of any of the
Company ‘s facilities or resources, including, without limitation, the
following:

(i) All information or materials relating to any software program, hardware
product or other product of the Company, including, without limitation, source
and object codes, algorithms, schematics, flowcharts, logic diagrams, designs,
coding sheets, techniques, specifications, technical information, test data,
know-how, worksheets and related documentation and manuals;

(ii) All information or materials relating to the consulting, engineering and/or
other services provided by the Company, including, without limitation,
techniques, methodologies, know-how, instruction booklets, course materials,
printouts, presentation materials, training aids and related documentation and
manuals;

(iii) All information or materials relating to the business or operations of the
Company, including, without limitation, business plans and strategies, financial
information, marketing plans and studies, pricing practices, quoting procedures,
computer system passwords and employee records;

(iv) All other information or materials relating to the business or activities
of the Company which are not generally known to the public (including any
information that is marked “Confidential” or “Proprietary”); and

(v) All information or materials received by the Company from any third party
subject to a duty to maintain the confidentiality thereof and to use such
information or materials only for certain limited purposes.

7.2 Nondisclosure of Confidential Information. The Executive acknowledges that
in the course of his employment with the Company he will have access to
Confidential Information. During the Executive’s employment with the Company and
following the termination of such employment, except with the Company’s express
written consent or as may otherwise be required by law or any legal process, the
Executive shall not (i), directly or indirectly, disclose or reveal any
Confidential Information to any third party, except as may be required or
appropriate in connection with his carrying out his duties under this Agreement
or (ii) use any Confidential Information for the benefit of any person other
than the Company and its subsidiaries. The Executive shall retain all
Confidential Information in strictest confidence and shall take all reasonable
precautions to prevent the inadvertent or accidental disclosure of any
Confidential Information.

7.3 Return of Confidential Information. The Executive agrees to return all
Confidential Information in his possession (including any copies thereof)
immediately: (i) upon the termination of his employment with Employer or (ii) at
any time upon request by the Board.

8. Inventions.

8.1 Definitions of Inventions and Prior Inventions. For purposes of this
Agreement, (i) the term “Inventions” means any invention, idea, improvement,
process, design, software program code, logic diagrams, flow charts, decision
charts, drawings, procedural diagrams, coding sheets, documentation manuals,
technique, configuration, methodology, know-how, original work of authorship or
other innovation or writing of any kind (whether or not patentable,
copyrightable or subject to other legal protection) made, developed, conceived
of or reduced to practice by the Executive, either alone or jointly with others,
during the term of the Executive’s employment with the Company (whether or not
made, developed, conceived or reduced to practice during the Executive’s normal
working hours or while at the Company’s offices) which: (x) results from any
work performed by the Executive for the Company, (y) relates to the Company’s
business or its research and development activities or (z) is made with or using
the Company’s equipment, supplies, facilities or Confidential Information and
(ii) the term “Prior Invention” means any invention, idea, improvement, process,
design, software program code, logic diagrams, flow charts, decision charts,
drawings, procedural diagrams, coding sheets, documentation manuals, technique,
configuration, methodology, know-how, original work of authorship or other
innovation or writing of any kind (whether or not patentable, copyrightable or
subject to other legal protection) made, developed, conceived of or reduced to
practice by the Executive, either alone or jointly with others, prior to his
employment with the Company.

8.2 Disclosure of Inventions; Assignment. The Executive hereby agrees: (i) to
disclose all Inventions in writing to the Company and (ii) that all Inventions,
including without limitation any copyrights on any Invention, are and shall be
the sole and exclusive property of the Company, whether as “works for hire” or
otherwise. The Executive hereby irrevocably assigns and transfers to the Company
all the Executive’s right, title and interest in and to any and all Inventions
and the ownership of any copyright in such Inventions (whether published on
unpublished). The Executive agrees not to disclose any Invention to any third
party without the Company’s prior written consent. The Executive agrees, at the
Company’s request (whether during or after the term of the Executive’s
employment with the Company) and at the Company’s expense, to (i) execute
specific assignments in favor of the Company with respect to any Invention and
(ii) execute such documents and perform such lawful actions as the Company deems
necessary or advisable in order to enable the Company to procure, maintain
and/or enforce any patent, copyright, trademark or other legal protection
(whether in the United States or in any foreign country) relating to any
Invention.

8.3 Moral Rights. The Executive hereby irrevocably and forever waives and agrees
never to assert any moral rights which the Executive may have in any Invention
(including, without limitation, any right of paternity or integrity, any right
to claim authorship of such Invention, any right to object to any distortion,
mutilation or modification of such Invention or any similar right, whether
existing under any United States or any foreign law).

8.4 Prior Inventions. All Prior Inventions shall be excluded from the scope of
this Agreement. Attached hereto as Exhibit C is a list of all Prior Inventions
which relate in any manner to the Company ‘s business. The Executive hereby
represents that such list is complete and that, if no such list is attached, the
Executive has no such Prior Inventions.

9. Stock Purchase.

9.1 Application of the First 2005 Bonus Installment. The Executive hereby agrees
that he will utilize the First 2005 Bonus Installment, net of any applicable
withholding and other taxes payable by him with respect thereto, to purchase
shares of Class A Stock on the open market. Such purchases shall be made
promptly following such times after receipt by the Executive of the First 2005
Bonus Installment as the General Counsel of the Company shall inform the
Executive that it is permissible for executives of the Company to engage in
purchases and sales of the Class A Stock. The Executive agrees that he will
structure his purchases to comply with the conditions set forth in
Rule 10b-18(b) under the Securities Exchange Act of 1934, as amended.

10. Other Provisions.

10.1 Specific Performance. The Executive acknowledges that the obligations
undertaken by such Executive pursuant to Sections 6, 7 and 8 above are unique
and that the Company likely will have no adequate remedy at law if the Executive
shall fail to perform any of such Executive’s obligations hereunder, and the
Executive therefore confirms that the Company’s right to specific performance of
the terms of Section 6, 7 and 8 above is essential to protect the rights and
interests of the Company. Accordingly, in addition to any other remedies that
the Company may have at law or in equity, the Company shall have the right to
sue in equity to have all obligations, covenants, agreements and other
provisions of Sections 6, 7 and 8 above specifically performed by the Executive,
and the Company shall have the right to seek preliminary and permanent
injunctive relief to secure specific performance and to prevent a breach or
contemplated breach of Section 6, 7 or 8 above by the Executive. The Executive
hereby expressly waives the defense that a remedy in damages will be adequate
for a default under Section 6, 7 or 8 above. The Executive hereby further
acknowledges and agrees that the Company shall not be required to post bond as a
condition to obtaining or exercising such remedies, and the Executive hereby
waives any such requirement or condition.

10. 2 Severability. The Executive acknowledges and agrees that the Executive has
had an opportunity to seek advice of counsel in connection with this Agreement.
If it is determined that any of the provisions of this Agreement, or any part
thereof, is invalid or unenforceable, the remainder of the provisions of this
Agreement shall not thereby be affected and shall be given full affect, without
regard to the invalid portions.

10.3 Attorneys’ Fees. In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding.

10.4 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received, if it is sent by facsimile communication
during normal business hours on a business day, or one business day after it is
sent by facsimile and received if sent other than during business hours on a
business day, (iii) one business day after it is sent via a reputable overnight
courier service, charges prepaid, or (iv) when received, if it is delivered by
hand, in each case to the intended recipient as set forth below:



  (i)   if to the Executive, to the address set forth in the records of the
Company; and

     
(ii)
  if to the Company,
 
   
 
  LCC International, Inc

7925 Jones Branch Drive
McLean, VA 22102
Attention: General Counsel
Facsimile: (703) 873-2300.

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

10.5 Entire Agreement. This Agreement, together with the exhibits hereto and the
2005 Equity Incentive Agreements and the Indemnity Agreement, contains the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements, written or oral, between the Executive and
the Company or its subsidiaries (or any predecessor of either).

10.6 Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

10.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

10.8 Assignment.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.

(b) Executive’s Successors. Without the written consent of the Company, the
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person; any purported unauthorized assignment
by the Executive in violation hereof shall be null and void. Notwithstanding the
foregoing, the terms of this Agreement and all rights of the Executive hereunder
shall inure to the benefit of, and be enforceable by, the Executive’s personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

10.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of withholding required by law. No other taxes, fees,
impositions, duties or other charges or offsets of any kind shall be deducted or
withheld from amounts payable hereunder, unless otherwise required by law.

10.10 No Duty to Mitigate. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments hereunder be
subject to offset in the event the Executive does mitigate.

10.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

10.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

10.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 4 through 9 above (to the extent
necessary to effectuate the post-termination obligations set forth therein) and
of this Section 10 shall survive termination of this Agreement and any
termination of the Executive’s employment hereunder.

10.14 Existing Agreements. The Executive represents to the Company that the
Executive is not subject or a party to any employment or consulting agreement,
non-competition covenant, confidentiality agreement or other agreement, covenant
or understanding which might prohibit the Executive from executing this
Agreement or limit the Executive’s ability to fulfill the Executive’s
responsibilities hereunder.

10.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

10.16 Parachute Provisions. If any amount payable to or other benefit receivable
by the Executive pursuant to this Agreement or any equity agreements, including
the 2005 Equity Incentive Agreements, is deemed to constitute a Parachute
Payment (as defined below in this Section 10.16) alone or when added to any
other amount payable or paid to or other benefit receivable or received by the
Executive which is deemed to constitute a Parachute Payment (whether or not
under an existing plan, arrangement or other agreement), and would result in the
imposition on the Executive of an excise tax under Section 4999 of the Internal
Revenue Code of 1986, as amended, then, in addition to any other benefits to
which the Executive is entitled under this Agreement and any equity agreements,
including the 2005 Equity Incentive Agreements, the Executive shall be paid by
the Company an amount in cash equal to the sum of the excise taxes payable by
the Executive by reason of receiving Parachute Payments plus the amount
necessary to put the Executive in the same after-tax position (taking into
account any and all applicable federal, state and local excise, income or other
taxes at the highest applicable rates on such Parachute Payments and on any
payments under this Section 10.16 ) as if no excise taxes had been imposed with
respect to Parachute Payments. The amount of any payment under this
Section 10.16 shall be computed by a certified public accounting firm mutually
and reasonably acceptable to the Executive and the Company, the computation
expenses of which shall be paid by the Company. “Parachute Payment” shall mean
any payment deemed to constitute a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended. This
Section 10.16 supersedes any conflicting provisions in any equity incentive
agreements.

10.17 Certain Definitions. For purposes of this Agreement:

(a) an “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person, and includes subsidiaries.

(b) A “business day” means the period from 9:00 am to 5:00 pm on any weekday
that is not a banking holiday in New York City, New York.

(c) A “person” means an individual, corporation, limited liability company,
partnership, association, trust or any other entity or organization, including
any court, administrative agency or commission or other governmental authority.

(d) A “subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests or no board of
directors or other governing body, 50% or more of the equity interests of which)
is owned directly or indirectly by such first person.

[Signature page to follow]

1

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

LCC INTERNATIONAL, INC.

By: /s/ Julie A. Dobson     
Name: Julie A. Dobson
Title: Chairman of the Board of Directors




/s/ Dean J. Douglas     
DEAN J. DOUGLAS

Exhibit A

Approved Membership on Boards of Directors and Advisory Boards

American Tower Corp. (NYSE: AMT) board of directors

BridgePort Networks, Inc. board of directors or advisory board

2

Exhibit B

Indemnity Agreement

3

Exhibit C

Prior Inventions

None.

4